

EMPLOYMENT AGREEMENT


AGREEMENT made as of the 16th day of March 2007 (otherwise referred to as the
“Effective Date”) between 247MGI, Inc. ("Company"), a Florida corporation having
an office located at 1007 N. Federal Hwy, D-6, Fort Lauderdale, FL 33304, and
John Loughlin ("Employee”), residing at 105 Preservation Way, Tiverton, RI 02878


WHEREAS, Employee will be employed as President


WHEREAS, Company and Employee, wish to enter into an Employment Agreement
pursuant to which Employee will be employed as President of the Company; and


WHEREAS, this Agreement is intended to constitute an “employee benefit plan”
within the meaning of Rule 405 of Regulation C under the Securities Act of 1933,
as amended.


NOW, THEREFORE, in consideration of the respective agreements hereinafter set
forth, the parties agree as follows:


1.  Employment


1.01
Scope of Agreement. Company hereby employees Employee, and Employee hereby
accepts employment with Company in the position and with the duties set forth
below.



1.02
Term. The term of this Agreement shall commence as of March 16, 2007 and
terminates on January 1, 2009; subject, however, to earlier termination in
accordance with the provisions of this Agreement, provided, however, that
commencing on the last day of the 12th month following the Effective Date and
each subsequent anniversary thereof, the Term shall be automatically extended
for one (1) additional year unless, no later than sixty (60) days before each
such anniversary date, either party shall have given written notice to the other
that it does not wish to extend the Term of the Agreement.



2.  Duties


2.01
General. Employee shall serve as President of Company and shall perform such
executive duties as may from time to time be assigned to him by Company’s CEO
and Board of Directors; consistent with the duties associated with the position.
Employee shall be subject to the supervision and direction of the Board of
Directors. In the event Employee is elected or appointed to serve as a director
of the Company or any of its subsidiaries, Employee shall do so without
additional compensation; provided that Employee shall be entitled to receive the
same compensation for his services as a director that is paid to other
employee-directors of the Company for their services as directors. Company and
Employee hereby agree that upon termination of this Agreement for any reason
whatsoever, or at such earlier time as Employee ceases to serve as an employee
of Company, Employee will resign as a director of Company and any Company
subsidiaries for which he serves as a director, and, Employee’s resignation as a
director shall become effective on the effective date of such termination or
cessation.



2.02
Performance. During the term of his employment, Employee shall devote
substantially all of his business time, best efforts and attention to the
business, operations and affairs of Company unless otherwise agreed to in
writing by the Parties; provided that Emplyee shall be permitted to undertake
the activities described on Schedule A to this Agreement and the performance of
such activities shall not be deemed to violate this Agreement. Employee’s
principal place of business shall be located in Rhode Island.  Company and
Employee shall mutually agree upon working facilities and support as are
reasonably suitable to Employee's position and appropriate for the performance
of his duties; provided that administrative services may, in Company's
discretion, be provided to Employee from Company's principal offices in South
Florida.  

--------------------------------------------------------------------------------


2.03
Representations.



(a) Employee represents and warrants to and agrees with Company that:


(i) Neither the execution nor performance by Employee of this Agreement is
prohibited by or constitutes or will constitute, directly or indirectly, a
breach or violation of, or will be adversely affected by, any written or other
agreement to which Employee is a party or by which he is bound.


(ii) Neither Employee nor any business or entity in which he has any interest or
from which he receives any payments has, directly or indirectly, any interest of
any kind in or is entitled to receive, and neither Employee nor any such
business or entity shall accept, from any person, firm, corporation or other
entity which competes with Company, any payments of any kind on account of any
services performed by Employee during the term of his employment.


(iii) During the ten years preceding the date hereof (A) no petition under any
bankruptcy law(s) were filed by or against any business of which Employee was a
general partner, executive officer or similar official, either at the time of
the bankruptcy or within two years prior to that date, (B) Employee was not
convicted in a criminal proceeding, and no criminal proceeding is currently
pending against Employee (in either case other than traffic violations and other
minor offenses, (C) Employee is not and has not been subject to any order,
judgment or decree, not subsequently reversed, suspended or vacated, of any
court of competent jurisdiction, permanently or temporarily enjoining, barring,
suspending or otherwise limiting his involvement in any type of business,
securities or banking activities or (D) Employee has not been found by a court
of competent jurisdiction (in a civil action), the Securities and Exchange
Commission or the Commodity Futures Trading Commission to have violated a state
or federal securities or commodities law, and the judgment has not been
reversed, suspended or modified.


(b) Company represents and warrants to Employee that this Agreement has been
authorized by all necessary action on the part of Company and constitutes a
valid and binding obligation of Employee enforceable against Company in
accordance with the terms hereof.


3.  Compensation and Related Matters


3.01
Fixed Salary.



(a)  Amount of Fixed Salary. As partial compensation for Employee's services,
Company shall pay Employee a salary (the "Fixed Salary") at the following rates
in equal
2

--------------------------------------------------------------------------------


 monthly (or more frequent, consistent with Company’s payroll practices)
installments, less appropriate payroll deductions as required by law:
 
March 1, 2007 - December 31, 2007 $150,000
January 1, 2008 - December 31, 2009 $180,000


(b) Increases in Base Salary - Employee's Base Salary shall be reviewed no less
frequently than on each anniversary of the Effective Date during the Term by the
Board (or such committee as may be appointed by the Board for such purpose). The
Base Salary payable to Employee may be increased on each such anniversary date
(and such other times as the Board or a committee of the Board may deem
appropriate during the Term of the Agreement) to an amount determined by the
Board (or a committee of the Board).  Any increase in Base Salary or other
compensation shall in no way limit or reduce any other obligations of Company
hereunder and, once established at an increased specified rate, Officer's Base
Salary shall not be reduced unless Officer otherwise agrees in writing.


3.02 Additional Compensation.


(a) Stock Options. As additional compensation for Employee's services, as of the
Effective date of this Agreement, the Employee is hereby granted options to
purchase an aggregate of 2 million shares over the term of this Agreement, which
options shall vest at the rate of 250,000 options upon signing of this agreement
and on the first day of each calendar quarter beginning April 1, 2007. The
options shall have an exercise price of fair market value (FMV) as of the market
close on the date such options are granted, and may be exercised for a period of
five years from the date the options vest. The number of shares subject to the
options and the exercise price of the options shall be proportionately adjusted
to give effect to any forward or reverse stock split, recapitalization or
similar corporate event completed by the Company. In the event of the death of
Employee, all unvested options shall immediately vest and the estate of Employee
shall have the right to exercise any unexercised options for a period of six
months from the date of Employee’s death, at which time any unexercised options
shall terminate. In the event of the disability resulting in termination of this
Agreement under Section 4.03, all unvested options shall immediately vest and
Employee or his personal representative shall have the right to exercise any
unexercised options for a period of six months from the date of Employee’s
disability, at which time any unexercised options shall terminate. In the event
this Agreement is terminated for cause under Section 4.01, all unexercised
and/or unvested options shall immediately terminate and cease to be of any
further force or effect. Employee hereby understands and agrees that the shares
issuable upon exercise of the options described in this paragraph may not be
registered under the Securities Act of 1933, as amended (the "Act") and, absent
registration, the resale or transferability of such shares will be restricted
under the Act and applicable state law.


(b) Bonuses and Other Incentive Compensation. Company shall pay Employee such
cash bonuses, stock bonuses and/or incentives as may be determined from
time-to-time by the Board of Directors.


3.03    Vacation. Employee will be entitled to 3 weeks paid vacation during the
first twelve months of this Agreement and four weeks’ per year for the remaining
term of this Agreement.

3

--------------------------------------------------------------------------------


3.04    Expenses. Company will reimburse Employee for Employee’s reasonable
out-of-pocket expenses incurred in connection with Company’s business, including
travel expense, food and lodging while away from home, subject to such policies
as Company may from time-to-time reasonably establish for its employees.


3.05    Cellular Telephone. Company shall pay or reimburse Employee for his use
of a cellular telephone, and related expenses, to the extent such telephone is
used for business purposes.


3.06
Benefits. Employee shall be entitled to participate in all general pension,
profit-sharing, life, medical, dental, optical, disability and other insurance
and employee benefit plans and programs at any time in effect for senior
executive employees including senior executive officers of Company, provided,
however, that nothing herein shall obligate Company to establish or maintain any
employee benefit plan or program, whether of the type referred to in this clause
or otherwise.



4. Termination for Cause; Disability; Death; Change in Control


4.01
For Cause. Company shall have the right to terminate the employment of Employee
hereunder at any time for Cause (as hereinafter defined), provided, however,
that Employee shall not be deemed to have been terminated for Cause without (i)
at least three business days' prior written notice to Employee setting forth the
reasons for the Company's intention to terminate for "Cause", (ii) an
opportunity for the Employee, together with his counsel, to be heard before the
Board, and (iii) delivery to the Officer of a written notice of termination
(which date of delivery of such notice shall be the Early Termination Date), as
defined herein, from the Board finding that in the good faith opinion of the
Board, Employee engaged in the conduct set forth therein, and specifying the
particulars thereof in detail. For purposes of this Agreement "Cause" shall mean
the occurrence of any of the following acts or events by or relating to
Employee: (a) any material misrepresentation by Employee in this Agreement; (b)
any material breach of any obligations of Employee under this Agreement; (c)
habitual insobriety or use of illegal drugs by Employee while performing his
duties hereunder or which adversely affects Employee’s performance of his duties
hereunder, (d) any gross negligence of intentional misconduct with respect to
the performance of Employee’s duties under this Agreement, and/or (e) Employee’s
theft or embezzlement, from the Company, willful dishonesty towards, fraud upon,
or deliberate injury or attempted injury to, the Company; provided, however, if
during the term of this Agreement, there shall occur a Change of Control (as
hereinafter defined), Company may not terminate the employment of employee for
Cause if Employee's conduct subsequent to such Change of Control is consistent
with his conduct prior to such Change of Control, or for any act or omission
which was known to Company and which occurred prior to such Change of Control,
and the term "cause" shall be deemed amended so as to delete therefrom the
occurrence of the acts or events by or relation to Employee set forth above. In
the event of termination for cause, Employee's Fixed Salary shall terminate as
of the effective date of termination of employment, and, except as otherwise set
forth in this Agreement, Employee shall not be entitled to any other
compensation hereunder for any period subsequent to the effective date of
termination.

 
 
4

--------------------------------------------------------------------------------


4.02
Without Cause. In the event that Company terminates the Agreement without Cause
as described in Paragraph 4.01 above, Employee shall be entitled to (i) unpaid
Fixed Salary earned by Employee up to the date of termination; (ii) earned
benefits and reimbursable expenses; (iii) any earned bonus which Employee has
been awarded pursuant to the terms of the Agreement or any other plan or
arrangement as of the Early Termination Date, but which has not been received by
Employee as of such date; (iv) any compensation earned but deferred; and, to the
extent not included in (i) through (iv), (v) the Severance Payment (as defined
below).

 
(a)  Definition of "Severance Payment."  For purposes of the Agreement, the term
"Severance Payment" shall mean an amount equal to the sum of (i) the Base Salary
otherwise payable to Employee during the remainder of the Term had such early
termination of the Agreement not occurred ("Severance Period") and (ii) for each
full or partial year of at least six months remaining in the Severance Period,
the average of the annual bonuses earned by Employee in the two (2) years
immediately preceding the date of termination (or if there are less than two (2)
years immediately preceding such date, an amount equal to the immediately
preceding bonus earned) ("Average Bonus"); provided, however, that in the event
that, following a Change in Control (as defined above), the Company terminates
the Agreement without Cause pursuant to Paragraph 4.02 above or Employee
terminates the Agreement for Good Reason pursuant to Paragraph 4.04 below, the
term "Severance Payment" shall mean the amount described in the first paragraph
of Section 4.04 hereof.
 
(b)  Payment of Severance Payment.  In the event that Employee is entitled to
any Severance Payment, that portion of such Severance Payment that represents
Base Salary shall be payable in monthly installments, and that portion of such
Severance Payment that represents the Average Bonus shall be payable on the
dates such amounts would have been paid had Employee continued in Company's
employment for the Severance Period; provided, however, that in the event of a
Termination Following a Change in Control (as defined in Paragraph 4.04 below),
the Severance Payment shall be payable in a lump sum within ten (10) days
following such termination.
 
(c)  Full Settlement of All Obligations.  Employee hereby acknowledges and
agrees that any Severance Payment paid to Employee hereunder shall be deemed to
be in full and complete settlement of all obligations of Company under this
Agreement, and Employee's acceptance of such Severance Payment from Company
shall constitute Employee's release of Company from any and all claims, suits,
proceedings, liabilities, damages, or expenses arising by reason of this
Agreement.


4.03
Disability. If Employee, by reason of mental illness or physical incapacity or
other disability, is unable to perform his regular duties hereunder (as may be
determined by the Board of Directors), Company shall (a) continue to pay
employee’s Fixed Salary at a rate equal to fifty percent of the Fixed Salary in
effect immediately prior to the date of disability for the balance of the term
of this Agreement and (b) continue to pay Employee’s other compensation pursuant
to this Agreement, for the balance of the term of this Agreement, except that
options granted to Employee under this Agreement shall be treated as set forth
in Section 3.02 (a) above; provided, however, in the event Employee recovers
from any such illness, mental or physical incapacity or other disability (as may
be determined an independent physician to which Employee shall make himself
available for examination at the reasonable request of the Board of Directors),
Employee shall immediately resume his regular duties hereunder at full pay. Any
payments to Employee under any disability insurance or plan maintained by
Company shall be applied against and shall reduce the amount of the salary
payable by Company under this Agreement. Any determination by the Board with
respect to Employee’s disability must be based on a determination of competent
medical authority or authorities, a copy of which determination must be
delivered to the Employee at the time it is delivered to the Board. In the event
the Employee disagrees with the determination of the Board described in this
paragraph, Employee will have the right to submit to the Board a determination
by a competent medical authority or authorities of Employee’s own choosing to
the effect that the aforesaid determination is incorrect and that Employee is
capable of performing Employee’s duties under this Agreement. Any continuing
dispute as to Employee’s disability shall be resolved by binding arbitration
before one arbitrator in accordance with the Rules of Commercial Arbitration of
the American Arbitration Association in Palm Beach County, Florida, or as
closely in proximity thereto as the American Arbitration Association can
accommodate. The decision of the arbitrator shall be final and binding on the
parties. If upon receipt of such determination, the Board wishes to continue to
seek arbitration of this issue, it may do so in accordance with the provisions
of the American Arbitration Association.

5

--------------------------------------------------------------------------------


4.04
Change of Control. If during the term of this Agreement, there shall occur a
Change of Control, Employee may terminate his employment hereunder for Good
Reason (as hereinafter defined), whereupon Employee shall be entitled to receive
a payment equal to 2.99 times Employee's average annual compensation paid by
Company (including bonuses, if any) during the three years preceding the date of
termination; provided, however, that such payment shall be reduced if and only
to the extent necessary to avoid the imposition of an exercise tax on such
payment under Section 4999 of the Internal Revenue Code of 1986, as amended.



For purposes of this Agreement, a "Change of Control" shall be deemed to have
occurred on the effective date of (i) the sale of all or substantially all of
Company’s assets or (ii) any merger, acquisition or similar transaction that
results in more than 50% of Company’s outstanding equity securities being
beneficially owned by persons who do not currently beneficially own 50% or more
of Company’s outstanding equity securities on the effective date; provided;
however, that consummation by Company of any or all of the transactions
described on Schedule B, and the issuance of securities of Company in connection
therewith, shall not constitute a Change in Control for purposes of this
Agreement. For the purposes of this Agreement, ("Good Reason") shall mean any of
the following (without Employee's express prior written consent):


(a)  The assignment to Employee by Company of duties inconsistent with
Employee's then positions, duties, responsibilities, titles, or offices of any
reduction in his duties or responsibilities, or any removal of Employee from or
any failure to re-elect Employee to any such positions, except in connection
with the termination of Employee's employment for Cause, or disability (as
described above) or as a result of Employee's death or by termination of
employment by Employee other than for Good Reason;


(b)  A relocation of Company's principal executive offices to a location outside
of South Florida or Company's requiring Employee to be based anywhere other than
within 50 miles of the location at which Employee on the date hereof performs
Employee's duties, except for required travel on Company's business to an extent
substantially consistent with Employee's business travel obligations on the date
hereof;


(c)  A failure by Company to continue in effect any benefit or compensation plan
(including any pension, profit-sharing, bonus, life, medical, disability and
other insurance and employee benefit plans including D&O coverage in amounts
reasonably determined by the board of directors, and programs) in which Employee
participates, or a failure to provide Employee with substantially similar
benefits, or the taking of any actions by Company which would materially and
adversely affect Employee's participation in or reduce Employee's benefits under
any such plans;


(d) The taking of any action by Company which would deprive Employee of any
material fringe benefit enjoyed by Employee on the date hereof; or


(e) The failure by Company to obtain the specific assumption of this Agreement
by any successor or assignee of Company or any person acquiring substantially
all of Company's assets.


5.  Confidential Information: Non-Competition


5.01
Confidential Information. Employee shall not, at any time during or following
termination or expiration of the term of this Agreement, directly or indirectly,
disclose, publish or appropriate, use or cause permit or induce any person to
appropriate or use, any proprietary secret or confidential information of
Company not in the public domain including, without limitation, knowledge or
information relating to its trade secrets, business methods, the names or
requirements of its customers all of which Employee agrees are and will be of
great value to Company and shall at all times be kept confidential. Upon
termination or expiration of this Agreement, Employee shall promptly deliver or
return to Company all materials of a proprietary, secret or confidential nature
relating to Company together with any other property of Company which may have
theretofore been delivered to or may then be in possession of Employee.

6

--------------------------------------------------------------------------------


5.02
Non-Competition During the term of this Agreement, Employee shall not, within
North America without the prior written consent of Company in each instance,
directly or indirectly, in any manner or capacity, whether for himself or any
other person and whether as proprietor, principal owner shareholder, partner,
investor, director, officer, employee representative, distributor, consultant,
independent contractor or otherwise engage or have any interest in any entity
which competes in any business or activity then conducted or engaged in by
Company, provided, however, that the foregoing shall not be deemed to prohibit
Employee from engaging in activity pursuant to Schedule A hereto, provided
however, that Schedule A activity consumes no more than 20% of the employees
time and efforts, or on any other business permitted under this Agreement.
Notwithstanding the foregoing, however Employee may at any time own, in the
aggregate, as a passive but not active investment, less than 10% of the stock or
other equity interests of any publicly traded entity which engages in a business
in direct competition with the Company. After the termination of the Employee’s
employment, Employee will not, directly or indirectly, use such Confidential
Information to compete with the business of the Company, as the business of the
Company may then be constituted, within any state or province. Such
non-competition shall continue for two years from the date of termination.
Further, Employee shall not induce or attempt to induce any employee of the
Company to discontinue his or her employment with the Company for the purpose of
becoming employed by any competitor of the Company, nor will Employee initiate
discussions, negotiations or contacts with persons known to be clients or
prospective clients of the Company at the time of the termination.



5.03
Assignment of Intellectual Property. All processes, concepts, data bases,
software developments, hardware developments, clients lists, brokers’ list,
trade secrets, inventions, patents, copyrights, trademarks, service marks, and
other intangible rights (collectively “Intellectual Property”) that may be
conceived or developed by Employee, either alone or with others, during the term
of this Agreement, shall be the property of the Company.



5.04
Reasonableness. Employee agrees that each of the provisions of this Section 5 is
reasonable and necessary for the protection of Company; that each such provision
is and is intended to be divisible; that if any such provision (including any
sentence, clause or part) shall be contrary to law or invalid or unenforceable
in any respect in any jurisdiction, or as to any one or more period of time,
areas of business activities, or any part thereof, the remaining provisions
shall not be affected but shall remain in full force and effect as to the other
remaining parts; and that any invalid or unenforceable provision shall be deemed
without further action on the part of the parties hereto, modified, amended and
limited to the extent necessary to render the same valid and enforceable in such
jurisdiction. Employee further recognizes and agrees that any violation of any
of his agreements in this Section 5 would cause such damage or injury to company
as would be irreparable and the exact amount of which would be impossible to
ascertain and that, for such reason, among others, Company shall be entitled, as
a matter of course, to injunctive relief from any court of competent
jurisdiction restraining any further violation. Such right to injunctive relief
shall be cumulative and in addition to, and not in limitation of, all other
rights and remedies which Company may possess.



5.05
Survival. The provisions if this Section 5 shall survive the expiration or
termination of this Agreement for any reason.

7

--------------------------------------------------------------------------------


6.     Miscellaneous


6.01
Notices. All notices under this Agreement shall be in writing and shall be
deemed to have been duly given if personally delivered against receipt or if
mailed by first class registered or certified mail; return receipt requested,
addressed to Company and to Employee at their respective addresses set forth in
the first page of this Agreement, or to such other person or address as may be
designated by like notice hereunder. Any such notice shall be deemed to have
been given on the day delivered, if personally delivered, or on the third day
after the date or mailing if mailed.



6.02
Parties in Interest. This Agreement shall be binding upon and insure to the
benefit of and be enforceable by the parties hereto and their respective heirs,
legal representatives, successors and, in the case of Company, assigns, but no
other person shall acquire or have any rights under or by virtue of this
Agreement, and the obligations of Employee under this Agreement may not be
assigned or delegated.



6.03
Governing Law; Jurisdiction. This Agreement shall be governed by and construed
and enforced in accordance with the laws and decisions of the State of Florida
applicable to contracts made and to be performed therein without giving effect
to the principals of conflict of laws.



6.04
Severability. In the event any provision of this Agreement is determined by a
court or other tribunal of competent jurisdiction to be invalid or
unenforceable, such provision shall be eliminated form this Agreement and the
balance of this Agreement shall remain in full force and effect.



6.05
Entire Agreements: Modification; Interpretation. This Agreement contains the
entire agreement and understanding between the parties with respect to the
subject matter hereof and supersedes all prior negotiations and oral
understandings, if any. Neither this Agreement nor any of its provisions may be
modified, amended waived, discharged or terminated, in whole or in part, except
in writing signed by the party to be charged. No waiver of any such provisions,
or any breach of or default under this Agreement shall be deemed or shall
constitute a waiver of any other provision breach or default. All pronouns and
words used in this Agreement shall be read in the appropriate number and gender,
the masculine, feminine and neuter shall be interchangeably and the singular
shall include the plural and vice versa, as the circumstances may require.



6.06
Indemnification. Employee shall indemnify and hold Company free and harmless
from and against and shall reimburse it for any and all claims, liabilities,
damages, losses, judgments, costs and expenses (including reasonable counsel
fees and other reasonable out-of-pocket expenses) arising out of or resulting
from any breach or default of any of his representations, warranties and
agreements in this Agreement. Company shall indemnify and hold Employee free and
harmless from and against and shall reimburse him for any and all claims,
liabilities, damages, losses, judgments, costs and expenses (including
reasonable counsel fees and other reasonable out-of-pocket expenses) arising out
of or resulting from any breach or default of any of its representations,
warranties and agreements in this Agreement.



6.07
Survival of Obligations. The parties shall be obligated to perform the terms of
this Agreement after the Employee has terminated with the Company.



6.08
Enforcement. If any portion of this Agreement is determined to be invalid or
unenforceable, that portion of this Agreement will be adjusted, rather than
voided, to achieve the intent of the parties. In the event that either party
requires the use of an attorney to enforce the terms of this Agreement then the
prevailing party shall be entitled to recover a reasonable attorney’s fee and
costs.

 


6.09
Waiver. The waiver of any breach of any provisions of this Agreement will not
operate or be construed as a waiver of any subsequent breach of the same or
other provision of this Agreement.

 
8

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have duly executed this Agreement of March 16,
2007, to be effective as of the date first above written.





           
John Loughlin
        /s/: John Loughlin                
247MGI, INC.
                         
 
By: /s/:Matthew P. Dwyer
       
Matthew P. Dwyer, President
   

 
 
 
 
 
 
 
 
 
9

--------------------------------------------------------------------------------


 
 
 
SCHEDULE A


The foregoing shall not be deemed to violate this Agreement, specifically
Section 5.02 Non-Competition


Media-Rite: provider of production and consulting services; to include audio and
video production whether for television, radio, internet, closed circuit
distribution, DVD, or any other media for the transmission and display of audio
and video known or unknown. Production shall include the creation, capture and
recording of audio and video and the post-production and distribution thereof.
Consulting services shall include working with entities and individuals to
advise them of the best method of producing and recording of video and the
distribution thereof.
 
Political Office: The pursuit and holding of any elective office, either state,
local or national and those activities associated with the procurement and
furtherance of elected office to include campaigning, constituent services and
required governmental body meetings to include committee and sub committee
meetings whether scheduled or not.
 
 
 
 
 
 

 

 
10

--------------------------------------------------------------------------------



SCHEDULE B





1.  
FSBO Media Holdings, Inc.

2.  
Wyndam Productions, Inc.

3.  
Whitety Ford

4.  
Las Vegas Television Network

5.  
Dawson James Securities, Inc two deals

a.  
Infomercial products

b.  
Television show

6.  
Business Vision Network

7.  
Mike Rosenfeld (soundtrack company)

8.  
Drexal Investments, Inc.

9.  
Digi Card

10.  
All recorded debt as of the day of this agreement which maybe converted into
equity


 
 
 
 
 
 
 
11

--------------------------------------------------------------------------------

